JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. It is
ORDERED AND ADJUDGED that the district court’s order filed August 8, 2003, be affirmed. The district court properly granted summary judgment on appellant’s claims of medical malpractice and lack of informed consent because those claims were not supported by expert testimony, which was required to establish the elements of his case. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993); Woldeamanuel v. Georgetown Univ. Hasp., 703 A.2d 1243, 1244-45 (D.C.1997); Lasley v. Georgetown Univ., 688 A.2d 1381, 1384-85 (D.C.1997).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.